Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason For Allowability
	See applicant’s remarks on page 8 regarding prior art of record, Batruni (US 2008/0082597 A1).
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure:
1. Sheikh et al, US 2016/0380653 A1: a polynomial kernel generator is configured to mitigate nonlinearity in a receiver path from a transmitter path comprising a nonlinear component in a communication device wherein the polynomial kernel generator operates to generate polynomial kernels that can be utilized to model the nonlinearity as a function of a piecewise polynomial approximation applied to a nonlinear function of the nonlinearity; and, generates kernels in a multiplier less architecture with polynomial computations in a log domain using a fixed number of adders. 
2. Tu et al, US 2016/0072592 A1: methods for canceling nonlinear interference during concurrent communication of multi-technology wireless communication devices.
3. Surauer et al, US 4,954,732 A: a nonlinear frequency domain filter serving for the suppression of unwanted signals which are superposed on a wanted signal variable in a given frequency range wherein the frequency domain filter comprises linear transmission members and a dead-zone member, and that, with the filter, the zero point of the dead-zone member, to which the input signal to be filtered is supplied, follows proportionally the output signal of a pass-band filter connected in parallel with the dead-zone member.
 Choi et al, US 2016/0173165 A1: a method for echo cancellation comprising: sending, by a first computing device through a transmit chain of the first computing device, a transmit signal including one or more non-linear elements; receiving, by the first computing device, at least a portion of the transmit signal through a receive chain of the first computing device; generating, by a simulated transmit chain, an echo cancellation signal associated with the transmit signal; subtracting, by the first computing device, the echo cancellation signal from the at least a portion of the transmit signal received in the receive chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        6th June 2021